                                             Case 3:18-cv-05931-JCS Document 53 Filed 05/12/20 Page 1 of 3




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     UNITED STATES OF AMERICA,                          Case No. 18-cv-05931-JCS
                                                         Plaintiff,
                                   8
                                                                                            ORDER REGARDING OBJECTION
                                                  v.
                                   9                                                        Re: Dkt. No. 49
                                  10     TIMBERLY E. HUGHES,
                                                         Defendants.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13           On March 5, 2020, Defendant Timberly Hughes, pro se, filed a “motion for a fair and

                                  14   impartial hearing.” That motion read, in its entirety, as follows:

                                  15                   Defendant moves this court for a fair and impartial hearing and in
                                                       support of this motion, sets forth the following facts upon which the
                                  16                   defendant determined that this motion was necessary.
                                  17                   Judge Joseph C. Spero has already expressed his prejudice in this case
                                                       at a hearing as described in the attached affidavit by stating that he
                                  18                   had already decided the defendant’s actions were willful and that the
                                                       court could not likely be convinced otherwise. This was stated
                                  19                   without any evidentiary hearing and before the defendant even
                                                       answered the complaint or any discovery was undertaken and before
                                  20                   there was even any pre-trial conference.
                                  21                   The defendant sincerely believes that she cannot have a fair and
                                                       impartial hearing before this judge; however, she is asking the court
                                  22                   to provide her with a fair and impartial hearing that includes a
                                                       competent and careful examination of all the facts before making any
                                  23                   determinations.
                                  24   Mot. for Hearing (dkt. 40). The motion was supported by an affidavit in which Hughes recounted

                                  25   what she viewed as indicia of bias by the Court. See id. The Court construed the motion as

                                  26   seeking recusal, and denied it, primarily because a court’s view on the merits of a case, as

                                  27   ///

                                  28   ///
                                             Case 3:18-cv-05931-JCS Document 53 Filed 05/12/20 Page 2 of 3




                                   1   presented by the parties, is not bias. See Order Denying Mot. for Hearing (dkt. 47).1

                                   2            Hughes has now filed an “objection” to the Court’s order, which reads as follows:

                                   3                   The defendant demands that the judge (magistrate) presiding over this
                                                       case, Hon. Joseph C. Spero, not recuse himself and states that the
                                   4                   defendant never contemplated requesting that the judge disqualify
                                                       himself from the case.
                                   5
                                                       The judge has demonstrated his bias and prejudice against the
                                   6                   defendant; however, the defendant demands that this judge continue
                                                       to preside over this case and make his rulings, and further, that the
                                   7                   defendant requests that this court provide a fair and impartial hearing
                                                       for all hearings until the conclusion of this case.
                                   8
                                                       Additionally, the defendant advises this court that the court is not
                                   9                   authorized to make motions in behalf of the defendant and make
                                                       motions in behalf of the defendant [sic] without the defendant’s
                                  10                   consent or request.
                                  11                   It is quite obvious that this court has already pre-judged this case, as
                                                       one can plainly see by the legal and factual conclusions and even
                                  12                   arguments written into the court’s orders or [sic] March 31.
Northern District of California
 United States District Court




                                  13   Objection (dkt. 49).

                                  14            As a starting point, no applicable procedural rule authorizes a party to file “objections” to

                                  15   court orders. If Hughes believes an order of this Court contains error, she may in appropriate

                                  16   circumstances bring a motion as authorized by this Court’s local rules or the Federal Rules of

                                  17   Civil Procedure, or file an appeal after entry of final judgment. Any future “objections” to orders

                                  18   will be disregarded.

                                  19            Moreover, Hughes does not seek any particular relief beyond this Court’s duty to resolve

                                  20   every case before it without bias. The Court will resolve any decisions before it based on the law,

                                  21   the evidence presented, and the parties’ arguments. To the extent that Hughes’s motion and

                                  22   objection could be construed as asking the Court to refrain from discussing the merits of the case

                                  23   with the parties in open court, that request is DENIED.

                                  24            Hughes, who is representing herself, is encouraged to contact the Federal Pro Bono

                                  25   Project’s Pro Se Help Desk for assistance as she continues to defend this case. Lawyers at the

                                  26   Help Desk can provide basic assistance to parties representing themselves but cannot provide legal

                                  27
                                  28   1
                                           United States v. Hughes, No. 18-cv-05931-JCS, 2020 WL 1531374 (N.D. Cal. Mar. 31, 2020).
                                                                                       2
                                          Case 3:18-cv-05931-JCS Document 53 Filed 05/12/20 Page 3 of 3




                                   1   representation. In-person appointments are not currently available due to the COVID-19 public

                                   2   health emergency, but Hughes may contact the Help Desk at 415-782-8982 or FedPro@sfbar.org

                                   3   to schedule a telephonic appointment

                                   4          IT IS SO ORDERED.

                                   5   Dated: May 12, 2020

                                   6                                                 ______________________________________
                                                                                     JOSEPH C. SPERO
                                   7                                                 Chief Magistrate Judge
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                      3
